ae) . i

ie
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1 (a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE
v, (For Offenses Committed On or After November 1, 1987}

Dulce Maria Cerros-Diaz Case Number: 3:19-mj-24634

Merle N Schneidewind

Defendant's Attorney

 

 

 

 

 

 

 

 

: retg Ee
REGISTRATION NO. 92163298 _- | i bo :
THE DEFENDANT: . pec’ 7 2919
pleaded guilty to count(s) 1 of Complaint :
O was found guilty to count(s) a saa
after a plea of not guilty. — SOUTHERN Oe EBUTY

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which iivolve the following offense(s):

 

 

Title & Section Nature of Offense | Count Number(s)
$:1325 ~ ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s) .
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

‘The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
VA
{4 TIME SERVED Oo days
\
Assessment: $10 WAIVED Fine: WAIVED
& Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
[1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS. ORDERED ‘that the defendant shal! notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

‘Tuesday, December 17, 2019
Date of Imposition of Sentence

we oe ie “ ,
Received £  * "// AEF

DUSM Z HONORABLE BARRY M, KURREN
i UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | : | — 3:19-mj-24634

 

 
